IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 98-40244
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,


versus

ASCENCION MACIAS-CERVANTES,

                                          Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. M-97-CR-302-1
                        - - - - - - - - - -
                         December 10, 1998

Before DAVIS, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Ascencion Macias-Cervantes has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Macias has not responded to this motion.   Our

independent review of the brief and the record discloses no

nonfrivolous issue.   Accordingly, counsel is excused from further

responsibilities herein, and the appeal is DISMISSED.      See 5TH

CIR. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.